              Case 19-00139       Doc 10      Filed 06/03/19     Page 1 of 12



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MARYLAND

In re:                        *
                              *
     TRAVIS W. YATES.         *     Case No.: 18-24126
                              *     Chapter 7
           Debtor(s).         *
                              *
*    *     *       *     * *  *     *      *      *     *                              *
                              *
HUHRA HOMES, LLC,             *     Adversary No. 19-00139
                              *
           Plaintiff(s),      *
                              *
     vs.                      *
                              *
TRAVIS W. YATES et al.,       *
                              *
           Defendant(s).      *
                              *
*    *     *       *     * *  *     *      *      *     *                              *
         DEFENDANT TRAVIS YATES’ ANSWER TO COMPLAINT

         The Defendant, Travis W. Yates (“Defendant” and/or “Mr. Yates”), by

undersigned counsel, hereby responds to the Complaint, filed by Plaintiff, Huhra Homes,

LLC (“Plaintiff” and/or “Huhra Homes”), and states as follows:

                                      General Denial

         The Defendant generally denies all liability and all averments of fact contained

within the Complaint and each and every Count therein and demands strict proof thereof.

                                       First Defense
                                 (Failure to State a Claim)

         As a separate and affirmative defense to the Complaint, and to each purported

cause of action thereof, Defendant submits that the Complaint, and each purported cause

of action thereof, fails to state a claim against Defendant and fails to state facts sufficient

to constitute a cause of action against Defendant pursuant to Federal Rules of Civil
             Case 19-00139        Doc 10      Filed 06/03/19     Page 2 of 12



Procedure 9 and 12(b)(6) and other applicable law. Accordingly, the Complaint and the

causes of action asserted therein should be dismissed.

                                      Second Defense
                            (Failure to Allege with Specificity)

       Plaintiff is barred from recovery in this action because Plaintiff failed to

specifically allege the acts and representations that supposedly constituted the alleged

fraud under Federal Rule 9(b). The Plaintiff’s Complaint fails to identify any specific

transfers or conveyances that were fraudulent or that were not supported by adequate

consideration.

                                       Third Defense
                                        (Standing)

       Plaintiff is barred from recovery in this action because Plaintiff has not sustained

any legally cognizable injury and therefore lacks standing. Further, under Maryland law,

Plaintiff is barred from pursuing any claim against Defendant.           Plaintiff also lacks

standing to seek the requested remedy and require turnover under Federal law.

Accordingly, the Complaint and the causes of action asserted therein should be

dismissed.

                                     Fourth Defense
                                  (Personal Jurisdiction)

       Plaintiff’s claims for recovery in this action are barred because this Court does not

have the authority to exercise personal jurisdiction over the parties in this action.

                                      Fifth Defense
                              (Subject Matter Jurisdiction)

       Plaintiff is barred from recovering in this action because this Court lacks subject

matter jurisdiction over the Plaintiff’s claims.




                                              2
             Case 19-00139        Doc 10    Filed 06/03/19     Page 3 of 12



                                      Sixth Defense
                                      (Good Faith)

        Plaintiff’s claims for recovery in this action are barred because the alleged

transfers were made in good faith.

                                     Seventh Defense
                                     (Lack of Intent)

        Defendant Mr. Yates did not have any intent to carry out an unlawful arrangement

with Defendant Ms. Goetz. Defendant did not have the intent to hinder, delay, or defraud

creditors.

                                     Eighth Defense

        Plaintiff’s claims for recovery in this action are barred because consideration was

exchanged between Defendant Mr. Yates and Defendant Ms. Goetz.

                                      Ninth Defense

        Defendant did not receive any benefit or pecuniary interest from any of the

alleged transfers/transactions.

                                    Tenth Defense
                        (Lack of Mutual Agreement or Understanding)

        Mr. Yates had no agreement or mutual understanding to conspire and/or carry out

an unlawful act with Defendant Ms. Goetz.

                                  Eleventh Defense
             (No Material False or Misleading Statements or Omissions)

        Plaintiff is not entitled to any recovery from Mr. Yates because any alleged false

or misleading statements or omissions attributable to Mr. Yates, which Mr. Yates denies,

were not material. The Defendant’s Statement of Financial Affairs was amended to

disclose the ministerial omission.




                                             3
                Case 19-00139       Doc 10    Filed 06/03/19          Page 4 of 12



                                      Twelfth Defense

       Mr. Yates made no false representations of past or existing material fact to

Plaintiff. Moreover, Mr. Yates concealed no material facts, made no statements or

promises, made no false statements or promises with intent to induce Plaintiff’s reliance

on such statements or promises, and Plaintiff did not justifiably rely on any

representations or promises, if any, made by Mr. Yates.

                                     Thirteenth Defense

       Plaintiff is not entitled to collect attorney's fees herein.

                                     Fourteenth Defense

       Plaintiff is not entitled to any recovery from Mr. Yates because the alleged

damages, if any, are speculative.

                                     Fifteenth Defense

       Plaintiff may not recover the alleged transfer because the Debtor was not

insolvent at the time of the alleged transfer and did not become insolvent as a result of the

alleged transfer.

                                     Sixteenth Defense

       Any alleged transfer was made in good faith and without knowledge of the

avoidability of the alleged transfer pursuant to 11 U.S.C. § 550(b).

                                    Seventeenth Defense

       Mr. Yates did not receive any benefit or pecuniary interest from any of the alleged

transactions.




                                               4
             Case 19-00139        Doc 10     Filed 06/03/19      Page 5 of 12



                                    Eighteenth Defense

       Plaintiff may not recover the alleged transfer because the alleged transfer was not

with the intent to hinder, delay or defraud any entity to which the Debtor was or became,

on or after the date of such alleged transfer was made, indebted to.

                                    Nineteenth Defense

       Defendant Mr. Yates had no agreement or mutual understanding to accomplish an

act through unlawful means with Defendant Ms. Goetz.

                                  Twentieth Defense
                       (Reservation of Rights Pending Discovery)

       Defendant reserves the right to adopt and/or assert any such other further defenses

which may be revealed by subsequent investigation and/or discovery.

                                   Twenty-First Defense
                                  (Reservation of Rights)

       Defendant reserves the right to adopt and/or assert any such other further defenses

which may be raised by any other party to this action.

                                 Twenty-Second Defense

       In answer to each individually numbered paragraph of the Complaint, Defendant

states as follows, noting that any allegation not specifically admitted is denied:

       1.      Defendant denies the allegations contained in Paragraph 1 of the

Complaint.

       2.      Paragraph 2 of the Complaint contains conclusions of law regarding the

applicability of a marital exemption and the Defendant is not required to respond to said

allegations; to the extent a response is required, Defendant denies these allegations.

       Defendant admits that his name was added to his wife’s First Financial Federal




                                              5
             Case 19-00139       Doc 10    Filed 06/03/19     Page 6 of 12



Credit Union (“First Financial”) bank account in April 2018 and removed from said bank

account on or about September 17, 2018. Defendant states that his name was added to his

wife’s account for the sole purpose of applying for an automobile loan and further that

his wife, Ms. Goetz, removed his name from the account after the couple decided to

separate.

       Defendant states that all funds in the First Financial account belong to his wife

and that he has neither contributed nor withdrawn funds from the account at any time.

Defendant admits that, per First Financial’s banking policies, the account number had to

be changed at the time the Defendant Mr. Yates’ name was removed; First Financial

required Defendant to sign a form letter acknowledging said policy and consenting to the

change.

       Defendant Mr. Yates denies having any intention to conceal his wife’s account

from creditors. Defendant states that his wife’s First Financial account was disclosed on

Schedule A/B in the couple’s prior joint Chapter 13 bankruptcy case (Case No. 17-

22528) and is also disclosed on Defendant’s Amended Statement of Financial Affairs in

the Defendant’s current Chapter 7 bankruptcy case (Case No. 18-24126). Defendant

further denies any and all remaining allegations contained in Paragraph 2 of the

Complaint.

       3.      Paragraph 3 of the Complaint contains conclusions of law to which

Defendant is not required to respond. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 3 of the Complaint. Defendant further

states that he has not concealed any assets and/or made any false statements to the Court.

Defendant states that his wife’s First Financial account is disclosed on his Amended




                                            6
               Case 19-00139     Doc 10     Filed 06/03/19     Page 7 of 12



Statement of Financial Affairs and that he remains candid with the Court.      See ECF at

Doc. No. 31.

       4.       Defendant admits that he and his spouse, Kristin Ann Goetz (“Ms.

Goetz”), jointly filed for Chapter 13 bankruptcy protection on September 19, 2017,

instituting Case No. 17-22528 in this Court. Defendant admits that he and Ms. Goetz

filed a voluntary Motion to Dismiss their joint Chapter 13 case on October 1, 2018.

Defendant admits that the Court entered an order dismissing said Chapter 13 case on

October 4, 2018. Defendant further admits that Plaintiff filed a Proof of Claim in said

Chapter 13 case (POC No. 5-1) on or about December 10, 2017 in the amount of Ninety-

Six Thousand Six Hundred Ninety-Nine Dollars and Ninety-Nine Cents ($96,699.99).

Defendant further admits that Plaintiff filed an Amended Proof of Claim in said Chapter

13 case (POC No. 5-2) on or about January 15, 2018 in the amount of One Hundred

Seventeen Thousand Three Hundred One Dollars and Ninety-Nine Cents ($117,301.99).

Defendant disputes owing Plaintiff any monies. Plaintiff and Defendant have sued each

other in state court and Plaintiff did not obtain any judgment against Defendant.

       The remaining allegations in Paragraph 4 of the Complaint contain conclusions of

law to which Defendant is not required to respond; to the extent a response is required,

Defendant denies any and all remaining allegations contained in Paragraph 4 of the

Complaint.

       5.       Defendant admits the allegations contained in Paragraph 5 of the

Complaint to the extent that he admits filing a voluntary petition for relief under Chapter

7 of Bankruptcy Code on October 4, 2018, commencing Case No. 18-24126 in this Court.




                                            7
             Case 19-00139       Doc 10     Filed 06/03/19     Page 8 of 12



Defendant denies any and all remaining allegations contained in Paragraph 5 of the

Complaint.

       6.      Defendant lacks information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 6 of the Complaint regarding Plaintiff’s

observations and, therefore, neither admits nor denies the same. Defendant admits that

Plaintiff filed a Motion for Order Authorizing Subpoenas for Documents from PNC

Bank, First Financial, and Padonia Auto Pursuant to Rule 2004 (ECF at Doc. No. 16) on

December 26, 2018 and that the Court entered an order granting said Motion on or about

February 1, 2019 (ECF at Doc. No. 20). Defendant further admits that Paragraph 6 of the

Complaint contains a quote from the Court’s Order granting Plaintiff’s Motion for Order

Authorizing Subpoenas for Documents from PNC Bank, First Financial, and Padonia

Auto Pursuant to Rule 2004 (ECF at Doc. No. 20). Defendant denies any and all

remaining allegations contained in Paragraph 6 of the Complaint.

       7.      Defendant denies the allegations contained in Paragraph 7 of the

Complaint to the extent that he denies refusing to comply with the Court’s Order.

Defendant admits that Plaintiff filed a Motion to Contempt on or about March 19, 2018

(ECF at Doc. No. 28). Defendant admits that Debtor’s counsel provided Plaintiff with

the full name and address for First Financial bank account on or about March 20, 2018.

Defendant lacks information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 7 of the Complaint regarding Plaintiff’s actions and activities and,

therefore, neither admits nor denies the same. Defendant denies any and all remaining

allegations contained in Paragraph 7 of the Complaint.




                                            8
             Case 19-00139        Doc 10     Filed 06/03/19   Page 9 of 12



       8.      Defendant admits the allegations contained in Paragraph 8 of the

Complaint to the extent that Defendant admits that his name was added to his wife’s First

Financial bank account in April 2018 and removed from said bank account on or about

September 17, 2018. Defendant notes that the First Financial bank account and all funds

in the account belonged to his wife. Defendant states that his name was added to his

wife’s account for the sole purpose of applying for an automobile loan and further that

his wife, Ms. Goetz, removed his name from the account after the couple decided to

separate. Defendant denies having any intent to fraudulently conceal assets.

       Defendant lacks information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 8 of the Complaint regarding documents received by

Plaintiff’s counsel and, therefore, neither admits nor denies the same. Defendant denies

any and all remaining allegations contained in Paragraph 8 of the Complaint.

       9.      Defendant lacks information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 9 of the Complaint and, therefore, neither admits

nor denies the same. Debtor’s counsel has explained the facts to Plaintiff’s counsel and

Defendant denies concealing any assets.

       10.     Defendant admits that an Amended Statement of Financial Affairs was

filed on or about May 1, 2019 (ECF at Doc. No. 31). Defendant denies any and all

remaining allegations contained in Paragraph 10 of the Complaint.

                            Count 1 – Objection to Discharge
                             (Huhra Homes v. Travis Yates)

       11.     Defendant realleges and incorporates by reference all of his answers in

Paragraphs 1-10 above, as if fully set forth herein.




                                              9
             Case 19-00139       Doc 10     Filed 06/03/19   Page 10 of 12



       12.     Paragraph 12 of the Complaint contains conclusions of law to which

Defendant is not required to respond. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 12 of the Complaint.

                            Count 2 – Turnover of Property
                            (Huhra Homes v. Kristin Goetz)

       13.     Defendant realleges and incorporates by reference all of his answers in

Paragraphs 1-12 above, as if fully set forth herein.

       14.     Paragraph 14 of the Complaint contains allegations to which Defendant

Mr. Yates is not required to respond since Plaintiff has not sued Defendant Mr. Yates on

Count 2. To the extent a response is required, Defendant Mr. Yates denies the allegations

contained in Paragraph 14 of the Complaint.

       15.     Paragraph 15 of the Complaint contains allegations to which Defendant

Mr. Yates is not required to respond since Plaintiff has not sued Defendant Mr. Yates on

Count 2. To the extent a response is required, Defendant Mr. Yates denies the allegations

contained in Paragraph 15 of the Complaint.

       16.     Paragraph 16 of the Complaint contains allegations to which Defendant

Mr. Yates is not required to respond since Plaintiff has not sued Defendant Mr. Yates on

Count 2. Additionally, Paragraph 16 of the Complaint contains conclusions of law to

which Defendant is not required to respond. To the extent a response is required,

Defendant Mr. Yates denies the allegations contained in Paragraph 16 of the Complaint.

       17.     Paragraph 17 of the Complaint contains allegations to which Defendant

Mr. Yates is not required to respond since Plaintiff has not sued Defendant Mr. Yates on

Count 2. To the extent a response is required, Defendant Mr. Yates denies the allegations

contained in Paragraph 17 of the Complaint.



                                             10
             Case 19-00139      Doc 10   Filed 06/03/19    Page 11 of 12



        WHEREFORE, the Defendant, Travis W. Yates, respectfully requests that the

Court dismiss the Plaintiff’s Complaint against Defendant Travis W. Yates, and to grant

such other relief as is just.

                                           Respectfully submitted,


                                           /s/ Christina L. Thomas
                                           Christina L. Thomas, Esq., Bar #15234
                                           Robert M. Stahl, Esq., Bar #11537
                                           Law Offices of Robert M. Stahl, LLC
                                           1142 York Road
                                           Lutherville, Maryland 21093
                                           (410) 825-4800/telephone
                                           (410) 825-4880/facsimile
                                           Defendant Travis Yates’ Counsel




                                          11
            Case 19-00139       Doc 10      Filed 06/03/19   Page 12 of 12



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of June, 2019 a copy of the foregoing

Defendant Travis Yates’ Answer to Complaint was sent electronically or by first class

mail, postage prepaid pursuant to Federal Bankruptcy Rule 7004 to:


By Electronic Service to:                          By First Class Mail, Postage Prepaid to:
Martin H. Schreiber II, Esq.                       Travis W. Yates
Law Office of Martin H. Schreiber II, LLC          14705 Carroll Road
3600 Clipper Mill Road, Suite 201                  Phoenix, MD 21131
Baltimore, MD 21211                                Defendant
Plaintiff’s Counsel




                                                    /s/ Robert M. Stahl
                                                    Robert M. Stahl, Esq.




                                            12
